 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDKraft Foods Division of Kraftco CorporationandWalter David Mathews and Ice,Storage, ScrapMaterials&GrainWarehousemen,Local UnionNo. 105 affiliated with the International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Cases 9-CA-6497 and9-RC-9151August 1, 1972DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn April 10, 1972, Trial Examiner Thomas D.Johnston issued the attachedDecision in thisproceeding.Thereafter, thePetitioner-Intervenorfiled exceptions and a supporting brief. The Respon-dent filed limited cross-exceptions, a supportingbrief, and a brief in support of other portions of theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint herein be, and it hereby is,dismissed in its entirety.IT IS FURTHER ORDERED that the challenge to theballot castbyWalterDavidMathews in Case9-RC-9151 be, and it hereby is, sustained.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Ice, Storage, ScrapMaterial & Grain Warehousemen, Local No. 105,affiliatedwith the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America and that said labor organization is notthe exclusive bargaining representative of all employ-ees in the unit herein involved within the meaning ofSection 9(a) of the National Labor Relations Act, asamended.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Trial Examiner: This case washeard at Cincinnati, Ohio, on February 10 and 11, 1972,pursuant to a charge filed by Walter David Mathews, AnIndividual, on September 28, 1971,1 and a complaint issuedon November 17. The complaintalleges thatKraft Foods'Division ofKraftco Corporation (herein referred to asRespondent) violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended (herein referredto as the Act), by threatening an employee with moreonerous and less desirable working conditions or dischargebecause of the Union and by discriminatorily changing!WalterDavid Mathews' warehouse duties to janitorialtasks,making his duties more onerous and less desirable.Respondent in its answer filed on November 26 deniedviolating theAct. The issues are whether Respondent!threatened an employee and whether it changed the dutiesHofWalterDavidMathews to more onerous and lessdesirableworking conditions and if so, whether suchchange was for discriminatory reasons.On November 17 the Regional Director for Region 9, byorder, consolidated for hearing with the issues arisingunder the complaint the resolution of a challenged ballotcast by Walter David Mathews in an election conductedon August 27, pursuant to a Stipulation for CertificationUpon Consent Election approved on July 26 based upon apetition filed by the Ice, Storage, Scrap Materials & GrainWarehousemen, Local Union No. 105, affiliated with theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (herein referred toas the Union). The issue in resolving the challenged ballotiswhether Mathews was eligible to vote in the election.At the hearing the parties were afforded full opportunityto introduce relevant evidence, to examine and cross-examine witnesses,to argue orally on the record, and tosubmit briefs. Upon the entire record inthis case, from myobservation of the witnesses, and after due consideration ofthe briefs filed by General Counsel and Respondent,2 Ihereby make the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE EMPLOYERRespondent, a Delaware corporation with places ofbusiness located at various locations including Cincinnati,Ohio, is engaged as a manufacturer and wholesaler of foodproducts in the wholesaling industry. During the 12-monthperiod preceding the issuance of the complaint, Respon-dent sold and shipped from its Cincinnati, Ohio, establish-ment, which is the only one involved in this proceeding,products valued in excess of $50,000 directly to points,located outside the State of Ohio.1All the dates referred to arein 1971unless otherwise stated2The Union whichwas permitted to interveneas a party in thecomplaint proceeding did not submit a beef198 NLRB No. 94 KRAFT FOODS DIVISIONRespondent admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.TILE LABOR ORGANIZATIONThe Union is an organization in which employeesparticipate and which exists for the purpose of dealing withemployers concerning matters including wages, hours, andworking conditions. It also negotiates and administerscollective-bargaining agreements with various employers.This evidence is based upon the undenied testimony ofJames Felder, who is the secretary-treasurer of the Union,which I credit. Therefore, I find the Union is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.BackgroundRespondent, in the operation of its warehouse, employsemployees classified as warehousemen. Their primaryduties include putting away returns, which are items thedrivers are unable to deliver, pulling orders for delivery,working on the line, and loading trucks. The equipmentused by them in performing these duties include electricfork-lifts,electric towmotors,and hand carts. Thewarehousemen are hourly paid and receive various benefitsincludingnight premium pay, scheduled break periods,insurance, pension plan, sick leave, funeral leave, and atuition refund plan.3 During the periodin issueWarehouseManager Glenn Skaggs was in charge of the warehouseand Robert Amrine was warehouse supervisor on the nightshift.Prior to Amnneassumingthis position in October1970, previous supervisors on this shift included LeadmanJames Klausing from June 1970, to October 1970, andWarehouse Supervisor Glenn Myers from November 1968,to July 1970, with the exception of January 1970, when herotated with Warehouse Supervisor Edward Kunkemoeller.The hours for second shift are from 3:30 p.m. to 12midnight Monday through Friday and formerly were from5 p.m. or 5:30 p.m. to 1 a.m. Warehouse work is alsoperformed on Sundays.B.The Duties of Walter MathewsWalterMathews, the alleged discriminatee who ispresently employed by Respondent, was hired in October1969.Respondent's records show throughout his employ-ment he has been classified as a permanent part-timemiscellaneous employee. His normal work hours, arrangedto accomodate his status as a college student, averagedbetween 25 to 30 hours each week,4 including up to 4 hourseach night Monday through Friday5 beginning at 4:30p.m., and 8 hours on Saturday. During holidays and schoolrecesseshe worked additional hours. Mathews testifiedwhen he was hired he was told his main duties wouldconsist of washing and gassing Respondent's trucks, takingcare of the district sales manager's car, emptying thecleaning lady's trash barrel, and burning trash in the3Part-timeemployees do notreceivethese benefits.4Respondent's records for 1971 show Mathews averagedless hours perweek exceptfor the latter part of May through July when he worked633incinerator.AlthoughMathews claimed he was notspecifically instructed to do so, in addition to those duties,he cleaned up the air-conditioning room and drivers room,emptying their trash cans and the trash can from thewarehouse office into the incinerator, and cleaned up hiswork area including the garage when necessary. Accordingto testimony of warehouse employees presented as witness-es by counsel for General Counsel, Mathews on occasionsalsocleaned up the front dock area and swept thewarehouse floor as did the warehouse employees.I find that these duties performed by Mathews, which areconsistentwith the testimonies of Warehouse ManagerSkaggs and Warehouse Supervisor Amrine about the dutiesassignedMathews, are those duties whichMathewsregularlyperformed throughout his employment as anemployee of Respondent.Mathews testified in addition to his regular dutiesdescribedabove he also performed duties normallyperformed by warehousemen. According to him, shortlyafter he was hired he began putting away returns andwithin a period of several months was performing the otherduties performed by warehousemen. This additional workcontinued until around September 1970 when he inquiredofWarehouse Manager Skaggs about a raise the ware-house employees were to receive at which time Skaggsinformed him he was working too many hours and wasn'tsuppose to be doing warehouse work. Skaggs instructedhim not to do any more warehouse work. WarehouseManager Skaggs denied this incident. However, accordingtoMathews, after several weeks passed he was again askedby supervision to perform certain warehouse duties andwithin a short period he had resumed performing ware-house duties as before. Mathews was not certain who gavehim these instructions.Mathews estimated between October 1969, when he washired, and July 1970, he averaged between 20 to 30 percentof his worktime each week performing warehouse dutiesand the most warehouse work he performed occurredduring the period June to October 1970, when LeadmanKlausing was supervising warehouse work. WarehousemenLarry Sturgel, Bernard Watts, and Charles Kehrer, whoworked with Mathews, corroborated the fact Mathewsperformed warehouse work including putting away returns,pulling orders, loading trucks, and working on the line andthat for a period of several weeks around September 1970he ceased performing such duties. Sturgel testified Ma-thews initially put away returns, and between December1969 and May 1970, Mathews' pulled orders about everynight, loaded some trucks, and thereafter up until aroundJulyworked on the line about 2 hours just about eachnight.Watts testifiedMathews initially put away returnsand after several months started doing other warehousework. Although he claimed Warehouse Manager SkaggsandWarehouse Supervisor Amrine gave him instructionsto have Mathews perform warehouse work, under cross-examination,Watts acknowledged these instructions ap-plied to Sunday work performed during a school recessdiscussedinfra,about which there is no dispute Mathewsadditional hours becauseof aschool recess, discussedinfra5Mathews does not presently work on Fridays. 634DECISIONSOF NATIONALLABOR RELATIONS BOARDperformedwarehousework.WhileKehrer on directexaminationtestifiedMathews performed workhour work2 to 3 hours every night, on cross-examination he limitedhis estimate to only about half of the days Mathewsworked. Respondent's supervisors denied Mathews per-formed warehouse work on a regular basis, or that heworked 2 or 3 hours a night performing such work. FormerWarehouse Supervisor Myers, who supervised the ware-house from November 1968, to July 1970, testifiedMathews only performed warehouse work when thewarehouse was extremely busy or on holidays or whenemployees were ill with the exception of school recesseswhen Mathews worked extra hours. Myers acknowledgedMathews put away returns but stated this vaned from threeor four occasions a week to none at all. He further statedduring a couple of extremely busy weeks Mathews spentabout 50 percent of his time performing warehouse work.Warehouse Supervisor Amrine, who began supervising thewarehouse in October 1970, testified the only warehousework he assigned Mathews prior to May except forholidays was to load semitrailer trucks using a fork-lift onfive or six occasions because ofillnessesor heavy workloads.According to him, the only time he observedMathews putting away returns was when it was necessaryfor his own convenience. Warehouse Manager Skaggstestified he had instructed Mathews to put away returns onFridays when the other men had gone and the truckdriverscame in lateand the only occasions he was aware of thatMathews pulled orders was when Mathews would get upan order fora salesman.Based upon the above evidence, I find, and Respon-dent's supervisorss admit, that dunng Mathews' employ-ment he performed some warehouse work in addition tohis regular duties.However the conflict apses over theamount oftimeMathews spent performing such work andwhether it was performed on a regular basis. Counsel forGeneral Counsel'switnessesall vaned intheir testimoniesconcerning both matters. Further, no distinctions weremade by them in their estimates to account for the fact asreflected by Respondent's records that Mathews averagedfewer work hours during his normal workweek in 1971when he was under the supervision of Warehouse Supervi-sor Amnne than previously. Mathews himself, called as arebuttalwitnesswhen asked to describe the warehouseduties he performed after Warehouse Supervisor Amnnetook over in October 1970 but prior to May, could onlyrelate, in addition to those five or six incidents testified toby Amnne, some occasions when' he put away returns andhelped park the trucks to be loaded by temporary helpfrom Handy Andy around December. Therefore, in viewof Respondent's records and Mathews' admissions that heonly performed warehouse duties on limited occasionsduring his normal workweek under Warehouse SupervisorAmrine, which corroborates Amrine's testimony, I findthat since October 1970 Mathews has not performedwarehouse work on a regular basis during his normalworkweek and the limited occasions he did perform suchwork were of an isolated nature. This finding does notimply that prior to October 1970 he performed warehousework on a regular basis although it appears he did performmore warehouse work prior to that date.Arrangements were made in May for Mathews, inaddition to performing his regular duties, to work extrahours during the week and on Sundays performingwarehouse work. The evidence shows these arrangementswere made pursuant to Mathews' request for additionalhours because of a school recess and Respondent's needfor help in the warehouse because of vacation schedules,illnesses,and the workload.? However this was only atemporary arrangement because of the school recess andended in July following Mathews marriage on June 26 andhisvacation and return to work on July 5 when herequested a resumption of his previous work schedule inorder to resume his studies. During these extra work hoursincluding Sundays, Mathews performed warehouse work.Itwas during this period Mathews and other employeesperforming warehouse work were assigned marks to usewhen checking items on invoices to determine who wasmaking errors. These facts, which I find,are essentiallyundisputed.While Mathews claimed when these arrange-ments were made Warehouse Manager Skaggs told him togive priority to the warehouse work over his regular duties,which Skaggs denied, the evidence showed Mathewscontinued performing his regular duties during that period.Following his request in July to return to his former workscheduleMathews did so with the exception he did notwork on Fridays. He had initially stopped working onFridays during the school recess at Respondent's requestbecause he was working 7 days a week. According toMathews he had not resumed his Friday work because hehad been told on a particular Friday he would not beneeded and thereafter he didn't come in because he wasn'tasked.WhileMathews contended this resulted in hisworking fewer hours per week Respondent's records, whichshow his average hours remained approximately the same,refute this contention.However the elimination of theFriday work or reduction in his hours was not alleged inthecomplaint or fully litigated at the hearing andaccordingly Iwillmake no finding on this matter.According to Mathews beginning around the middle ofJuly,Warehouse Supervisor Amrine stopped requestinghim to perform any warehouse work.C.The Alleged Threat andDiscriminationAgainstMathewsMathews testified on July 29 Warehouse ManagerSkaggs called him at his home informing him he wasmaking out the eligibility list to determine who should votein the union election and inquired whether he would beworking in August when it would be held.8 Mathews statedwhen he replied he would Skaggs told him since he wasmarried he should start looking for a full-time job andunion or no union he would be looking for somebody toreplace him and would be cutting his hours. Mathews alsostated Skaggs told him he was classified as a part-timepermanentmiscellaneous employee which is the first6Respondent in its answeradmittedWarehouseManager SkaggsandrRespondent also hired college students eachyear including 1971 toWarehouse Supervisor Amnne weresupervisorswithin the meaningofwork fulltime in the warehouse dunng the summer.Section2(11) of the Act9The election was heldon August 27. KRAFT FOODS DIVISION635knowledge he had of his classification. Warehouse Manag-er Skaggs acknowledged calling Mathews sometime in Julybut was uncertain of the date. His purpose was to find outwhen Mathews was going to graduate from school so theycould hire a replacement as it had been his understandingMathews had planned to graduate in June.9 Skaggsspecifically denied making any threats to reduce Mathews'hours or to discharge him or that any mention was madeabout the union or eligibility list.Warehouse SupervisorAmrine, who testified he was present with WarehouseManager Skaggs when he called Mathews, placed theconversation as occurring on July 13 and corroboratedWarehouseManager Skaggs' denial of the statementsattributed to him by Mathews. According to Amrine, onthe previous day pursuant to Skaggs' request, he hadunsuccessfully attempted to find out from Mathews whenhe was going to graduate so a replacement could be hiredand on July 13, when he reported the results of his effortsto Skaggs, Skaggs called Mathews. Mathews did not denyhaving such a conversation with Amrine. I credit Ware-houseManager Skaggs' denial corroborated by Amnneand find that Skaggs did not make the alleged threats orremarks attributed to him by Mathews. Mathews, whosetestimony was to some extent characterized by evasivenessand a distortion of facts where more favorable to him, didnot impress me as a credible witness. Further, Mathews'version of the conversation is implausible in the absence ofany evidence to show at the time the conversation occurredeven assuming it occurred on July 29 Mathews hadengaged in any union activities or expressed his unionsentiments in addition to the fact no reasonable basisexisted, discussedinfra,for including him in the bargainingunit.Although the complaint alleges that on July 29Respondent also threatened an employee, presumablyMathews, with more onerous and less desirable workingconditions, no evidence was presented with respect to thisportion of the complaint.Shortly before the election was held on August 27,Respondent held a meeting of its warehousemen 10 at theplant concerning the election.When Mathews inquiredabout attending the meeting he was refused on the groundsitdid not concern him. Inasmuch as I do not find Mathewswas an eligible voter, discussedinfra,Respondent by notpermitting him to attend the meeting did not therebydiscriminate against him.Mathews testified that around August 26 when he askedDistrictSalesManager H. W. Striker, an admittedsupervisor,why his name didn't appear on the eligibilitylistStriker replied only warehousemen were supposed tovote and he was classified as a part-time permanentmiscellaneous employee. Striker also informed him theyhad been employing him so he could go to school and heshouldn't be concerned about the election. Mathews statedhe told Striker he had been doing warehouse work, felt hehad a right to vote, and said he wasn't going to quit untiltherewas a union in the warehouse. According toWarehouse Manager Skaggs the next day Striker informedhim of his conversation with Mathews.Mathews testified that on August 28, the day followingthe election,Warehouse Manager Skaggs instructed himnot to do any warehouse work but to confine his duties towashing and gassing the trucks, taking care of theautomobiles used by the district manager and zonemanager, and emptying and burning the trash in theincinerator.While not related initially in his testimonyconcerning his conversation with Skaggs, Mathews claimedhe was also told by Skaggs to clean the incinerator whichhe had not previously done. Skaggs deniedassigningMathews any additional duties. Although Mathews con-tends another employee Seiter had previously performedthis task the record doesn't clearly establish by probativeevidence whose duty it was or whether Mathews is the onlyemployee who has since performed this task. Skaggsadmitted telling Mathews not to do any more warehousework because District SalesManager Striker, uponlearningMathews had been performing such work, hadordered it stopped since Mathews was a miscellaneousemployee and he had had trouble at other branches withmiscellaneous employees doing warehouse work.On September 23 Mathews received a written memoran-dum from Warehouse Manager Skaggs instructing him toempty the trash cans in both offices and the air-condition-ing room, to burn all the trash he could, and on Saturdaysto sweep the garage floor and keep it clean from day today, and to sweep the warehouse and front dock. Mathewstestified that since receiving the memorandum those dutiesstated therein as well as the other regular duties previouslyfound such as washing and gassing the trucks are the onlyduties which he has performed.Warehouse Manager Skaggs, who had previously leftmemorandums for Mathews concerning his work, testifiedthe September 23 memorandum resulted from complaintswhich he had received and had observed himself aboutMathews not performing his regular duties properly.According to Skaggs the only additional assignment givenMathews in the memorandum was to sweep the warehousewhen he had time.D.Analysisand ConclusionsCounsel for General Counsel contends Respondentviolated Section 8(a)(1) and (3) of the Act by threateningan employee with more onerous and less desirable workingconditions and by discriminating against Mathews bytaking away his warehouse duties and assigning himjanitorial tasks thereby making his duties more onerousand less desirable because of the Union. If proven, suchconduct would violate the Act. Respondent's CounseldeniesMathews was either threatened or discriminatedagainst.Among those factors relied upon by Counsel forGeneral Counsel in support of his position was the allegedthreatmade by Warehouse Manager Skaggs to reduceMathews' hours and to replace him; prohibiting Mathewsfrom attending the meeting of the warehouse employees;reducing Mathews' workweek; and Mathews' conversationwithWarehouse Manager Skaggs and the memorandumconcerning his work assignments. These factors have allbeen discussed and certain findings made. Since no9According toMathews his school plans had changed on severaloccasions10The college students who were working full time in the warehouseduring the summer did not attend the meeting. 636DECISIONSOF NATIONALLABOR RELATIONS BOARDevidence was presented to show Mathews or any otheremployeewas threatened with more onerous or lessdesirable working conditions, and in view of my finding noother threats were made to him, the only issues remainingare whether Mathews' warehouse duties were changed tojanitorial tasks thereby making his duties more onerousand less desirable and if so whether such changes were fordiscriminatory reasons. There is no question but that onthe day following the election Mathews was prohibitedfrom performing warehouse duties. However, since it hasalready been found that since October 1970, he had onlyperformed such duties during his normal workweek on anisolated basis, the announced change did not materiallyaffect his regular work. To the extent it may ultimatelyaffect extra work such as that performed during holidaysand school recesses, this is only speculative inasmuch asthe record does not establish the amount of time previouslyspent by Mathews in performing such work and in view ofhis contemplated graduation. With respect to the issue ofwhether his duties were made more onerous and lessdesirable, a comparison of his regular duties previouslyfound with those duties Mathews was orally instructed toperform and subsequently reiterated by the memorandumestablishes they are substantially the same duties and of thesame nature. Therefore, I do not find the evidence issufficient to establishMathews' duties have become moreonerous and less desirable. Further, I do not find thisannounced change in prohibiting Mathews from perform-ing warehouse duties resulted from discriminatory reasons.While the timing of the announced change, occurring only2 days after Respondent had obtained knowledge ofMathews' prounion sentiments, is a factor to consider ininferring a discriminatory motive for the change, I do notfind it significant since it was that same occasion DistrictSalesManager Striker learned from Mathews himself hehad been performing warehouse work which was thereason given by Respondent for the change. Moreover,Mathews had previously been prohibited from performingwarehouse duties at a time when there was no evidence theUnion was engaged in an organizing campaign amongRespondent's employees. Counsel for General Counsel'scontention that the change in Mathews' duties was relatedto excluding him from the bargaining unit is untenable ontwo grounds: namely, the announced change did not occuruntil after the election albeit the challenge toMathews'ballotwas pending, and prior to the election Mathews'limited warehouse duties would not have made hum eligibleto vote in the election. The stipulated bargaining unit wasdescribed as follows "All warehousemen employed by theEmployer at its warehouse at 4530 W. Mitchell Avenue,Cincinnati, Ohio, but excluding all office clerical employ-ees, and all guards, professional employees and supervi-sors, as defined in the Act, and all other employees."For employees who perform more than one function for" In view of my finding I do not find it necessary to discuss thetestimoniesofCounsels for the Respondent and the General Counsel,the same employer to be eligible to vote they mustregularly perform duties similar to those performed by unitemployees for sufficient periods of time to demonstratethey have a substantial interest in the working conditionsin the unit.Berea Publishing Company,140 NLRB 516;R.B.P., Inc., d/b/a Royal Communicating Graphics,176NLRB No. 22. Mathews, who was not classified as awarehouseman, did not perform warehouse duties eitherregularly or for sufficient periods to be included in thebargaining unit. Cf.Davis Transport, Inc.169 NLRB 557;reaffd. 180 NLRB 966, enfd. 433 F.2d 363 (C.A. 6).For these reasons and in the absence of any evidence toestablish union animus on the part of the Respondent, Ifind that Counsel for the General Counsel has failed toestablish by a preponderance of the evidence, as is hisburden, that Respondent either threatened Mathews orany other employee with more onerous and less desirableworking conditions or discharge or discriminated againstMathews by making his duties more onerous and lessdesirable because of the union as alleged.IV. THE CHALLENGED BALLOTThe eligibility status of Walter David Mathews as a voterin the election conducted in Case 9-RC-9151 has alreadybeen discussed. Having found that Mathews was not awarehouse employee and did not have a substantialinterest in the working conditions in the bargaining unit tobe included in the unit, I hereby recommend that thechallenge to the ballot of Walter David Mathews besustained and that the results after the election becertified.CONCLUSIONS OF LAW1.Kraft Foods Division of Kraftco Corporation is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Ice, Storage, Scrap Materials & Grain Warehouse-men, Local Union No. 105, affiliated with the Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America is a labor organization within themeaning of Section 2(5) of the Act.3.The evidence does not prove that the Respondentviolated Section 8(a)(1) and (3) of the Act as alleged.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, I hereby issue thefollowing recommended:ORDERThe complaint herein is dismissed in its entirety.The challenge to the ballot of Walter David Mathews inCase 9-RC-9151 is sustained and the results of the electionshould be certified.concerning their conversations which resulted in the execution of theStipulation for Certification Upon Consent Election in Case 9-RC-9151.